Knowlton, J.
The questions of law in this case arise upon the claimant’s motion to quash. It is contended that in the complaint, and also in the warrant, the description of the buildings or place wherein the intoxicating liquor was alleged to be kept was fatally defective.
By the Pub. Sts. c. 100, § 32, it is provided that the complaint and warrant in cases of this kind shall “ particularly designate so as to identify the building, structure, and place to be searched.” The language of the complaint, properly construed, called for a hotel and barn in the town of Hudson, occupied by Zephrin Lucia, known as the Valley House and barn in the rear thereof, situated on the north side of Main Street in Hudson Centre, next east of the bakery, which was occupied in part by George W. Davis. The allegations of the warrant in relation to the buildings, with slightly changed phraseology, were the same in substance as those of the complaint. Nothing appears to indicate that this description was not strictly accurate, and the fair inference from the record is that it perfectly identified the place to be searched. The objection to the complaint is that its grammatical construction was doubtful, and that it was ambiguous. While its language was involved, and not perspicuous, we think it had no such ambiguity as to prevent identification of the buildings and place referred to. Commonwealth v. Intoxicating Liquors, 97 Mass. 63. Commonwealth v. Intoxicating Liquors, 107 Mass. 386. Commonwealth v. Intoxicating Liquors, 109 Mass. 371, 372. Commonwealth v. Intoxicating Liquors, 113 Mass. 208. Commonwealth v. Intoxicating Liquors, 122 Mass. 36.
The warrant to serve notice to persons interested in the liquors, and the return upon it, show that the notice was prop*512erly served. The description in the notice of the place where the liquors were seized was not so definite as is desirable. But it does not appear that the claimant occupied any other building in Hudson than the hotel and barn, which were together upon the same premises, and we cannot say, as matter of law, that, as applied to the facts of this case, the notice was insufficient. Besides, it is enough as against the claimant, although not as to others, that, having had actual notice, he appeared in the ease generally, and presented his claim. Commonwealth v. Intoxicating Liquors, 97 Mass. 601, 602. Commonwealth v. Intoxicating Liquors, 110 Mass. 182, 187. The motion to quash was rightly overruled. Judgment affirmed.